DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A frozen nutritional beverage product comprising…”. It is not clear if applicant is claiming a frozen product used to create a frozen beverage, or the actual beverage 
Claims 1-2 recite “the frozen particles can be…”. It is not clear if these are simply properties which the claimed product could be used for, or whether these features would be optional. In particular, claim 2 does not appear to further limit the product of parent claim 1.
Claim 5 recites “the fruit constituent includes at least 90 weight percent of pulp and juice of a fruit, the vegetable constituent includes at least 90 weight percent of pulp and juice of a vegetable”. It is not clear if the product requires both of these limitations, or whether they are options to each other. It is not clear if the particles should be at least 90% pulp and juice, or just the constituents. 
Claim 6 recites “comprising at least 90 percent fruit constituent, vegetable constituent, or a combination thereof”. It is not clear if the 90% would also need to account for the container, or not.
Claim 7 recites “comprising at least 95 percent fruit constituent, vegetable constituent, or a combination thereof”. It is not clear if the 95% would also need to account for the container, or not.
Claim 8 recites the constituents are “not heat treated”. It is not clear what types of processing would be considered “heat-treated”. The act of freezing the particles would appear to include a transfer of heat. Claim 1 also recites adding a liquid at 95F which would appear to contradict claim 8.
Claim 9 recites the limitation "the package".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the package is the same element as the container, or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts [US 2014/0106033A1].
Roberts teaches a beverage product comprising a container holding frozen particles with void space between the particles (Figure 3, #330, 310; paragraph 0033), the particles made from frozen fruit and vegetable constituents such as juice and cranberry (paragraph 0021), the fruit constituent including 100% strawberry juice and lime juice (paragraph 0060), the particles capable of being converted into a fluid nutritional beverage (paragraph 0002), an absence of heating of the fruit/vegetable constituents (paragraph 0060-0062), the container holding only the particles (Figure 3), the container including a removable upper cover (Figure 5, #504), and multiple layers of particles of different particles with different compositions (Figure 1, 3, 5; paragraph 0021-0022).
Phrases such as “by adding liquid (at 95 degrees Fahrenheit)” are merely preferred methods of using the claimed product. A recitation of the intended use of the claimed invention .
Claims 1-2, 5, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell [US 2016/0353787A1].
Mitchell teaches a frozen smoothie product (title) comprising frozen particles and void spaces in a container (Figure 5, #501, 512; paragraph 0043), the particles including fruit and vegetable constituents (Figure 7, #701; paragraph 0038), an absence of heating of the fruit and vegetable constituents (Figure 7, #701-707), the container holding only the particles (Figure 5-6), a transparent window (Figure 6, #612), and a removable upper cover (Figure 6, #620).
Phrases such as “by adding liquid (at 95 degrees Fahrenheit)” are merely preferred methods of using the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts.
Roberts teaches the above mentioned components. Roberts does not explicitly recite 10-75% void space (claim 3), less than 20% headspace (claim 4), and layers of different colors (claim 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of void space and head space, and colored layers into the invention of Roberts since Roberts already included void spaces between the particles and a headspace above the particles (Figure 3, #310) but simply did not mention specific values for these features, since a small head space would have reduced the overall size of the container and thus provided more efficient shipping, since a large amount of void space would have enabled the receiving of a large amount of liquid when creating the beverage of Roberts, since the claimed amount of head space and void space would have been used during the course of normal experimentation and optimization of the product of Roberts based upon factors such as the desired size of the package, the desired size, shape, and amount of particles, and the desired amount of beverage to be produced, since Roberts already included layers of different particles (Figure 3, #310), and since differently colored layers would have created increased consumer appeal for the product of Roberts by clearly showing what flavors were present.
Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
Mitchell teaches the above mentioned components. Mitchell does not explicitly recite 10-75% void space (claim 3), less than 20% headspace (claim 4), and layers of different colors (claim 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of void space and head space, and colored layers into the invention of Mitchell since Mitchell already included void spaces between the particles and a headspace above the particles (Figure 5-6; paragraph 0043-0045) but simply did not mention specific values for these features, since a small head space would have reduced the overall size of the container and thus provided more efficient shipping, since a large amount of void space would have enabled the receiving of a large amount of liquid when creating the beverage of Roberts, since the claimed amount of head space and void space would have been used during the course of normal experimentation and optimization of the product of Mitchell based upon factors such as the desired size of the package, the desired size, shape, and amount of particles, and the desired amount of beverage to be produced, since Mitchell already included a variety of ingredients (paragraph 0038), and since differently colored layers would have created increased consumer appeal for the product of Mitchell by clearly showing what flavors were present.
Claims 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied above, and further in view of Bengtsson et al [Pat. No. 3,734,751].
Roberts teaches the above mentioned components. Roberts does not explicitly recite the product comprising at least 90% or 95% fruit or vegetable constituent (claim 6-7), and the particles consisting essentially of frozen fruit/vegetable constituents (claim 10). Bengtsson et al teach a deep-frozen vegetable product (title) comprising deep-frozen spinach and kale (column 2, line 39), a particles size of 2-40 mm (column 1, line 54), and the frozen particles consisting of spinach (column 2, line 55-72). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of fruit/vegetable constituents in the product of Roberts, in view of Bengtsson, since both are directed to frozen products, since Roberts already included frozen constituents including juice, fruit, and vegetable (paragraph 0021) as well as frozen particles with different compositions (Figure 1, #100, 200, 300; Figure 3, #310), since frozen particles were commonly made from 100% spinach (column 2, liens 55-72) as shown by Bengtsson, since frozen beverages were commonly made with spinach and/or kale in them, since many consumers desired “all-natural” and “non-processed” products and viewed them as being healthier products, and 100% fruit/vegetable particles in the product of Roberts would have been  done during the course of normal experimentation and optimization procedures due to factors such as the desired flavor and texture of the beverage.
Claims 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied above, and further in view of Bengtsson et al [Pat. No. 3,734,751].
Mitchell teaches the above mentioned components. Mitchell does not explicitly recite the product comprising at least 90% or 95% fruit or vegetable constituent (claim 6-7), and the particles consisting essentially of frozen fruit/vegetable constituents (claim 10). Bengtsson et al teach a deep-frozen vegetable product (title) comprising deep-frozen spinach and kale (column 2, line 39), a particles size of 2-40 mm (column 1, line 54), and the frozen particles consisting of spinach (column 2, line 55-72). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of fruit/vegetable constituents in the product of Mitchell, in view of Bengtsson, since both are directed to frozen products, since Mitchell already included frozen constituents including fruit and vegetable (paragraph 0002) as well as frozen particles with different compositions, such as kale and spinach (paragraph 0038), since frozen particles were commonly made from 100% spinach (column 2, liens 55-72) as shown by Bengtsson, since frozen beverages were commonly made with spinach and/or kale in them, since many consumers desired “all-natural” and “non-processed” products and viewed them as being healthier products, and 100% fruit/vegetable particles in the product of Mitchell would have been  done during the course of normal experimentation and optimization procedures due to factors such as the desired flavor and texture of the beverage.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references teach frozen food products and methods for their use and production.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792